Citation Nr: 0620229	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2002 and 
January 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In the February 2002 
decision, the RO assigned the veteran a temporary total 100 
percent schedular evaluation for the left knee disability due 
to surgery, and then continued the 20 percent rating 
effective January 1, 2002.  In the January 2005 decision, the 
RO denied the claim for service connection for a left hip 
disability, claimed as secondary to the left knee disability.  
In June 2006, the veteran testified at a Board video 
conference hearing.  A transcript of the hearing has been 
incorporated into the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last evaluated by VA for his claimed left 
knee and hip disabilities in August 2002 and July 2005.  
Regarding the left knee disability, the August 2002 examiner 
remarked that the evaluation was inadequate for determining 
the veteran's degree of left knee impairment because of a 
recent operative procedure the veteran underwent in November 
2001.  As for the July 2005 examination, the veteran 
testified during the June 2006 Board hearing that the 
examination had been performed by a physician's assistant and 
that ranges of motion studies were never performed.  After 
reviewing the examination report, the Board finds that at the 
very least the range of motion studies are incomplete and 
therefore inadequate for rating purposes.  In addition, the 
July 2005 examiner said he was unable to comment at that time 
as to whether or not the veteran's left knee disability was 
impaired by functional loss.  See 38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet App 202 (1995).  Therefore, in order 
to properly and accurately evaluate the veteran's left knee 
disability, he should be afforded a new examination performed 
by an orthopedist.  See 38 U.S.C.A. § 5103A(d).

The new examination should also address the veteran's claim 
for service connection for a left hip disability, both on a 
direct basis and as secondary to the veteran's service-
connected left knee disability.  In this respect, it is 
unclear from the present medical evidence whether the veteran 
presently has a left hip disability and, if so, what the 
etiology of such a disability is.  Regarding the August 2002 
examination, the examiner stated that the veteran's greater 
trochanteric bursitis could be secondary to gait and stance 
changes, then went on to state that this condition was 
expected to improve with the improvement of the veteran's 
left knee disability.  He also noted that the osteoarthritic 
changes to the veteran's left hip found on x-ray suggested 
age-related changes rather than changes related to his 
service-connected condition.  In the more recent opinion in 
July 2005, the examiner suggested that the source of the 
veteran's hip pain was related to a back condition, not a hip 
condition.  Accordingly, further medical clarification of 
this matter is needed.  See 38 U.S.C.A. § 5103A(d).

The Board would also like to point out that during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Accordingly, the veteran must be notified 
of the type of evidence necessary to establish a disability 
rating and effective date regarding the claims on appeal.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the increased rating 
claim for a left knee disability, and for 
service connection for a left hip 
disability, claimed as secondary to a 
left knee disability, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected status post 
medial collateral ligament tear, status 
post arthroscopy, left knee.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for range of motion 
evaluations as well as for consideration 
of functional loss due to pain and 
weakness causing additional disability 
beyond that reflected on range of motion 
measurements.  The examiner should also 
provide an opinion as to whether the 
veteran currently has a left hip 
disability and, if so, whether such 
diagnosis is due to service or 
proximately due to or the result of his 
service-connected left knee disability.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should readjudicate the claims for 
entitlement to an evaluation in excess of 
20 percent for a left knee disability and 
for entitlement to service connection for 
a left hip disability, claimed as 
secondary to the service-connected left 
knee disability.  Unless the benefits 
sought are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



